842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Paul LAROQUE, Plaintiff-Appellant,v.WARDEN, F.C.I. BUTNER;  K. Hawk, Dr., Defendants-Appellees.
No. 87-7409.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 24, 1988.Decided March 14, 1988.

George Paul LaRoque, appellant pro se.
Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
George Paul LaRoque, a federal inmate, appeals the judgment of the district court dismissing his petition for habeas corpus relief brought pursuant to 28 U.S.C. Sec. 2241.  In his petition LaRoque contends that he is entitled to have the sentencing guidelines promulgated by the United States Sentencing Commission under authority of the Sentencing Reform Act of 1984 applied to the convictions he received in 1986.  The district court determined that this claim was frivolous and dismissed the petition under 28 U.S.C. Sec. 1915(d).  We affirm.


2
On December 7, 1987, the President signed into law the Sentencing Act of 1987, Pub.L. No. 100-182, 101 Stat. 1266 (1987).  Section 2 of that Act amended section 235(a)(1) of the Comprehensive Crime Control Act of 1984.  The effect of the amendment is to clarify that the provisions of the Sentencing Reform Act of 1984 apply only to offenses committed on or after November 1, 1987.  Inasmuch as LaRoque's offenses occurred prior to November 1, 1987, the sentencing guidelines are inapplicable to his convictions.


3
Because the dispositive issues recently have been decided authoritatively, we grant leave to proceed in forma pauperis, dispense with oral argument and affirm the judgment below.*   LaRoque v. Warden, C/A No. 87-1167-HC (E.D.N.C. Dec. 8, 1987).


4
AFFIRMED.



*
 In view of our disposition in this case we deny LaRoque's motion for appointment of counsel